DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaka (JP 2012-191401) cited in the IDS of 4 October 2019. The original Japanese language publication has been provided by Applicant on 4 October 2019. An English language machine translation is included with this Office Action.  

Claim 1, Kusaka teaches an image sensor (image sensor 212; paragraph 0017), comprising:
a first pixel and a second pixel (pixels 311b1 and 311g2; paragraph 0033-0034), each of which comprises 
a first photoelectric conversion unit (photodiode PD1; paragraph 0028 and Fig. 6) that photoelectrically converts light that has passed through a micro lens (microlens 10; 
a second photoelectric conversion unit (photodiode PD2; paragraph 0028 and Fig. 6) that photoelectrically converts light that has passed through the micro lens (microlens 10; paragraph 0017) and generates a second charge (charges are generated by the pair of photodiodes PD1, PD2; paragraph 0028), 
an accumulation unit that accumulates at least one of the first charge and the second charge (charges accumulate in floating diffusion layer FD; paragraph 0028 and Fig. 6), 
a first transfer unit that transfers the first charge to the accumulation unit (transfer MOS transistor 513; paragraph 0028 and Fig. 6), and 
a second transfer unit that transfers the second charge to the accumulation unit (transfer MOS transistor 514; paragraph 0028 and Fig. 6); and
a control unit (vertical scanning circuit 503; paragraph 0033) that outputs, to the first transfer unit of the first pixel and to the second transfer unit of the second pixel, a signal that causes the first charge of the first pixel and the second charge of the second pixel to be transferred to their accumulation units (vertical scanning circuit 503 supplies control signal φPn to the transfer MOS transistor 513 controlling the photoelectric conversion unit 15 of pixel 311b1 and to transfer MOS transistor 514 controlling the photoelectric conversion unit 16 of pixel 311g2; paragraph 0034).

Claim 2, Kusaka further teaches wherein: the control unit outputs, to the first transfer unit of the first pixel and to the second transfer unit of the second pixel, a signal that causes the first 

Claim 3, Kusaka further wherein: the control unit outputs a signal to the first transfer unit of the first pixel and to the second transfer unit of the second pixel via a signal line that connects the control unit, the first transfer unit of the first pixel, and the second transfer unit of the second pixel (see signal lines of Fig. 6 and Fig. 8).

Claim 4, Kusaka further teaches wherein: the control unit outputs a signal that causes the second charge of the first pixel and the first charge of the second pixel to be transferred to their accumulation units, to the second transfer unit of the first pixel and to the first transfer unit of the second pixel (control signal φQn is output to transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311bl and to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g2; see paragraphs 0026, 0034-0035).

Claim 5, Kusaka further teaches wherein: the control unit outputs, to the second transfer unit of the first pixel and to the first transfer unit of the second pixel, a signal that causes the second charge of the first pixel to be transferred to its accumulation unit and also causes the first charge of the second pixel to be transferred to its accumulation unit (control signal φQn controls 

Claim 6, Kusaka further teaches wherein: the control unit outputs a signal to the second transfer unit of the first pixel and to the first transfer unit of the second pixel via a signal line that connects the control unit, the second transfer unit of the first pixel, and the first transfer unit of the second pixel (see signal lines of Fig. 6 and Fig. 8).

Claim 7, Kusaka further teaches a third pixel (pixel 311g3; paragraph 0034 and Fig. 8) and a fourth pixel (pixel 311b3; paragraph 0034 and Fig. 8), each of which comprises a micro lens, a first photoelectric conversion unit, a second photoelectric conversion unit, an accumulation unit, a first transfer unit, and a second transfer unit (see microlenses in fig 4 and photoelectric conversion and accumulation units if Fig. 6), wherein: 
the control unit outputs a signal that cause the first charge of the third pixel and the first charge of the fourth pixel to be transferred to their accumulation units, to the first transfer unit of the third pixel and to the first transfer unit of the fourth pixel (supplying control signal φPn to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g3 and to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311b3; paragraph 0034-0035 and Fig. 8), and 
outputs a signal that cause the second charge of the third pixel and the second charge of the fourth pixel to be transferred to their accumulation units, to the second transfer unit of the third pixel and to the second transfer unit of the fourth pixel (supplying the control signal φQn to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 

Claim 8, Kusaka further teaches wherein: the control unit outputs a signal that causes the first charge of the first pixel, the second charge of the second pixel, the first charge of the third pixel, and the first charge of the fourth pixel to be transferred to their accumulation units, to the first transfer unit of the first pixel, to the second transfer unit of the second pixel, to the first transfer unit of the third pixel, and to the first transfer unit of the fourth pixel (supplying the control signal φPn to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311bl, to the MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g2, to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g3, and to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311b3; paragraph 0034-0035).

Claim 9, Kusaka further teaches wherein: the control unit outputs a signal that causes the first charge of the first pixel to be transferred to its accumulation unit, causes the second charge of the second pixel to be transferred to its accumulation unit, causes the first charge of the third pixel to be transferred to its accumulation unit, and causes the first charge of the fourth pixel to be transferred to its accumulation unit, to the first transfer unit of the first pixel, to the second transfer unit of the second pixel, to the first transfer unit of the third pixel, and to the first transfer unit of the fourth pixel (supplying the control signal φPn to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311bl, to the MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g2, to the transfer MOS 

Claim 10, Kusaka further teaches wherein: the control unit outputs a signal to the first transfer unit of the first pixel, to the second transfer unit of the second pixel, to the first transfer unit of the third pixel, and to the first transfer unit of the fourth pixel, via a signal line that connects the control unit, the first transfer unit of the first pixel, the second transfer unit of the second pixel, the first transfer unit of the third pixel, and the first transfer unit of the fourth pixel (see signal lines of Fig. 6 and 8).

Claim 11, Kusaka further teaches wherein: the control unit outputs a signal that causes the second charge of the first pixel, the first charge of the second pixel, the second charge of the third pixel, and the second charge of the fourth pixel to be transferred to their accumulation units, to the second transfer unit of the first pixel, to the first transfer unit of the second pixel, to the second transfer unit of the third pixel, and to the second transfer unit of the fourth pixel (supplying the control signal φQn to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311b1, to the MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g2, to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g3, and to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311b3; paragraph 0034-0035). 



Claim 13, Kusaka further teaches wherein the control unit outputs a signal to the second transfer unit of the first pixel, to the first transfer unit of the second pixel, to the second transfer unit of the third pixel, and to the second transfer unit of the fourth pixel, via a signal line that connects the control unit, the second transfer unit of the first pixel, the first transfer unit of the second pixel, the second transfer unit of the third pixel, and the second transfer unit of the fourth pixel (see signal lines of Fig. 6 and 8).

Claim 14, Kusaka further teaches wherein: the control unit outputs a signal that causes the first charge of the first pixel and the second charge of the second pixel to be transferred to their accumulation units, to the first transfer unit of the first pixel and to the second transfer unit 

Claim 15, Kusaka further teaches wherein: the control unit outputs a signal that causes the first charge of the first pixel to be transferred to its accumulation unit and causes the second charge of the second pixel to be transferred to its accumulation unit, and a signal that causes the first charge of the third pixel to be transferred to its accumulation unit and causes the first charge of the fourth pixel to be transferred to its accumulation unit (supplying the control signal φPn to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311b1, to the MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g2, to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g3, and to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311b3; paragraph 0034-0035).

Claim 16, Kusaka further teaches wherein: the control unit outputs a signal via a first signal line that connects the control unit, the first transfer unit of the first pixel, and the second transfer unit of the second pixel, and outputs a signal via a signal line that is different from the 

Claim 17, Kusaka further teaches wherein: the control unit outputs a signal that causes the second charge of the first pixel and the first charge of the second pixel to be transferred to their accumulation units, to the second transfer unit of the first pixel and to the first transfer unit of the second pixel, and outputs a signal that causes the second charge of the third pixel and the second charge of the fourth pixel to be transferred to their accumulation units, to the second transfer unit of the third pixel and to the second transfer unit of the fourth pixel (Kusaka teaches supplying the control signal φQn to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311bl, to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g2, to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g3, and to the transfer MOS transistor 514 which controls the photoelectric unit 16 of the pixel 311b3; paragraph 0034-0035).



Claim 19, Kusaka further teaches wherein: the control unit outputs a signal via a second signal line that connects the control unit, the second transfer unit of the first pixel, and the first transfer unit of the second pixel, and outputs a signal via a signal line that is different from the second signal line and that connects the second transfer unit of the third pixel and the second transfer unit of the fourth pixel (describes supplying a (respective) control signal φQn to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311bl, to the transfer MOS transistor 513 which controls the photoelectric conversion unit 15 of the pixel 311g2, to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311g3, and to the transfer MOS transistor 514 which controls the photoelectric conversion unit 16 of the pixel 311b3, which is equivalent to indicating that there 

Claim 20, Kusaka further teaches wherein: the first pixel and the second pixel are arranged along a first direction (see Fig. 8); and
the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in sequence along the first direction (Fig. 8).

Claim 21, Kusaka further teaches wherein: the first pixel, the second pixel, the third pixel, and the fourth pixel are arranged along a first direction (Fig. 8); and
the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in sequence along the first direction (Fig. 8).

Claim 22, Kusaka further teaches: a plurality of pixels corresponding to the first pixel and the second pixel, arranged along a first direction (Fig. 8); and
a plurality of pixels corresponding to the third pixel and the fourth pixel, arranged along the first direction, wherein: the first photoelectric conversion unit and the second photoelectric conversion unit are arranged in sequence along the first direction (Fig. 8).

Claim 23, Kusaka teaches an imaging device (digital still camera 201; paragraph 0008), comprising:

a position control unit that controls a position of the focus adjustment optical system (“lens drive control device 206 performs focus adjustment of the focusing lens 210;” paragraph 0009) based upon a signal based upon a first charge and a signal based upon a second charge outputted respectively from the first pixel and from the second pixel of the image sensor, so that an image formed by the optical system is focused upon the image sensor (pair of pixels are used to detect focus state of the imaging device; paragraph 0049).

Claim 24, Kusaka teaches an imaging device (digital still camera 201; paragraph 0008), comprising:
an image sensor according to claim 1 (see analysis of claim 1, above), that captures an image formed by an optical system comprising a focus adjustment optical system (focusing lens 210; paragraph 0009 and Fig. 1); and
a position control unit that controls a position of the focus adjustment optical system (“lens drive control device 206 performs focus adjustment of the focusing lens 210;” paragraph 0009) based upon at least one set of a signal based upon the first charge of the first pixel and a signal based upon the second charge of the second pixel, and a signal based upon the second charge of the first pixel and a signal based upon the first charge of the second pixel, outputted from the image sensor, so that an image formed by the optical system is focused upon the image sensor (pair of pixels are used to detect focus state of the imaging device; paragraph 0049).


a second mode which controls the position of the focus adjustment optical system based upon at least one set of a signal based upon the first charge of the first pixel and a signal based upon the second charge of the first pixel, and a signal based upon the first charge of the second pixel and a signal based upon the second charge of the second pixel (Kusaka teaches a second read mode to perform a highly accurate focus detection by reading a single signal of the control signal φPn and reading a single signal of the control signal φPn in each frame in an alternating fashion and averaging the amount of defocusing calculated using different combinations of signals for each frame; paragraph 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka in view of Miyakoshi (US 2013/0107067 A1).
Claim 26, Kusaka teaches the imaging device according to claim 1, but is silent regarding wherein: the position control unit changes over between the first mode and the second mode based upon a speed of movement of a photographic subject, or an amount of data or an number of data items per unit time period of a signal outputted from the image sensor, or an amount of deviation between an image focusing surface upon which an image is formed by the optical system and an imaging surface of the image sensor.
Miyakoshi teaches wherein a position control unit (control unit 299; paragraph 0099) changes over between the first mode and the second mode based upon a speed of movement of a photographic subject, or an amount of data or an number of data items per unit time period of a signal outputted from the image sensor, or an amount of deviation between an image focusing surface upon which an image is formed by the optical system and an imaging surface of the image sensor (control unit 299 changes between phase difference detection focusing modes based on the motion of a subject; paragraph 0163-0164).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Miyakoshi with that of Kusaka in order to automatically adjust between focus speed and image quality and “also the image quality of a live view image at the time of focus adjustment can be improved,” see paragraph 0165 of Miyakoshi. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696